

117 HRES 413 IH: Recognizing 12 years since the end of the war in Sri Lanka on May 18, 2009, honoring the lives lost, and expressing support for justice, accountability, reconciliation, reconstruction, reparation, and reform in Sri Lanka to ensure a lasting peaceful political solution and a prosperous future for all people of Sri Lanka.
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 413IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Ms. Ross (for herself, Mr. Johnson of Ohio, Mr. Danny K. Davis of Illinois, Mr. Sherman, and Ms. Manning) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing 12 years since the end of the war in Sri Lanka on May 18, 2009, honoring the lives lost, and expressing support for justice, accountability, reconciliation, reconstruction, reparation, and reform in Sri Lanka to ensure a lasting peaceful political solution and a prosperous future for all people of Sri Lanka.Whereas May 18, 2021, marks the 12-year anniversary of the end of the 26-year armed conflict between the Government of Sri Lanka and various armed Tamil independence organizations, including the Liberation Tigers of Tamil Eelam (LTTE);Whereas all communities suffered from violence and counterviolence during the civil war;Whereas the Tamil people of Sri Lanka suffered tens of thousands of deaths, disappearances, abuses, and displacements;Whereas in the absence of Sri Lanka implementing the recommendations of its own Lessons Learned and Reconciliation Commission or instituting a credible justice mechanism to investigate serious crimes committed during and after the war, the United States sponsored resolutions in the United Nations Human Rights Council (UNHRC) in 2012, 2013, and 2014 calling in ever stronger terms for domestic action and reconciliation;Whereas the United Nation’s Office of the High Commissioner for Human Rights issued a report in 2015 (the OISL Report) that outlined the occurrence of war crimes and crimes against humanity and violations of international humanitarian law during the war in Sri Lanka;Whereas following a change in government in Sri Lanka, the release of the OISL Report, and the recommendations of the High Commissioner for Human Rights, the United States cosponsored with Sri Lanka a UNHRC resolution in 2015, HRC 30/1, which was reaffirmed in 2017;Whereas under HRC 30/1, the Sri Lankan government made transitional justice commitments for postwar reconciliation including—(1)an accountability mechanism with a special court inclusive of Commonwealth and foreign judges, prosecutors, lawyers, and investigators;(2)a truth commission;(3)an office of missing persons;(4)an office of reparations and institutional reforms aimed at nonrecurrence; and(5)a number of confidence-building measures;Whereas following the Easter Sunday terror attacks and the reinstallation of the Rajapaksa government in November 2019, Sri Lanka withdrew from HRC 30/1;Whereas the northeastern region of the country, the traditional Tamil homeland, remains heavily militarized with up to one soldier for every two civilians in the most war-affected regions;Whereas the Northern Provincial Council of Sri Lanka adopted in resolutions calling for an international investigation into alleged war crimes committed during the armed conflict and for a U.N.-monitored referendum in the northeastern region of the island to support the development of a permanent political solution;Whereas the Government of Sri Lanka has postponed provincial elections for multiple years, denying all Sri Lankans, including the Tamil people in the Northern Province and the Eastern Province, their democratic right to local representation;Whereas Sri Lanka’s COVID–19 response has been led and executed by the military, exacerbating longstanding concerns regarding state surveillance, harassment, and discrimination against Tamil and Muslim communities;Whereas a 2021 report from the United Nations High Commissioner for Human Rights found that the Government of Sri Lanka has, over the past year—(1)elevated individuals implicated in war crimes to senior governmental positions;(2)pardoned a convicted war criminal;(3)reversed key democratic reforms and consolidated power behind the office of the President;(4)obstructed efforts to investigate and prosecute perpetrators of war crimes;(5)promoted majoritarian and exclusionary rhetoric;(6)engaged in surveillance and harassment of civil society organizations and human rights advocates; and(7)allegedly employed security forces to abduct and torture dissidents;Whereas the report warns that Sri Lanka’s current trajectory sets the scene for the recurrence of the policies and practices that gave rise to grave human rights violations;Whereas the United States cosponsored a UNHRC resolution, HRC 46/1 (2021), led by the United Kingdom, which recognizes the lack of accountability for past violations of human rights and international humanitarian law in Sri Lanka and directs the Office of the High Commissioner for Human Rights to collect, analyze, and preserve information and evidence for future accountability processes for gross violations of human rights;Whereas no effort has been made to bring to justice those who are alleged to have committed war crimes and crimes against humanity, no investigations have begun even on emblematic cases, evidence gathering is hindered through arbitrary arrests and threats by the state, and impunity prevails in the country with the outdated and the excessively harsh Prevention of Terrorism Act, which does not comply with international standards and has still not been repealed despite repeated promises by the government;Whereas the United Nations High Commissioner for Human Rights, Michelle Bachelet, stated in January 2021, Given the demonstrated inability and unwillingness of the Government to advance accountability at the national level, it is time for international action to ensure justice for international crimes. States should also pursue investigations and prosecution in their national courts—under accepted principles of extraterritorial or universal jurisdiction—of international crimes committed by all parties in Sri Lanka;Whereas families of individuals who disappeared during and following the armed conflict still have no information regarding the whereabouts of their loved ones, and no lists of persons who surrendered to the government after the end of the armed conflict have been published; andWhereas progress on domestic and international investigations into reports of war crimes and human rights during the conflict and the promotion of reconciliation would facilitate United States engagement and investment in Sri Lanka and demonstrate support for the international rule of law: Now, therefore, be itThat the House of Representatives—(1)acknowledges the 12th anniversary of the end of the war in Sri Lanka and offers its deepest condolences to all those affected by the conflict;(2)honors the memory of those who died and reaffirms its solidarity with the people of all communities in Sri Lanka in their search for reconciliation, reconstruction, reparation, and reform;(3)commends the United Nations Human Rights Council for prioritizing the collection and preservation of evidence related to human rights violations, a process that must not be interfered with by the Government of Sri Lanka;(4)recognizes the bravery and commitment of advocates for justice across all communities in Sri Lanka, including the Tamil families of the disappeared, whose protests and demands for answers have at times been met with threats, intimidation, and harassment by government security forces;(5)urges the international community to advocate for and protect the political rights and representation of the historically oppressed northeastern region of Sri Lanka and work towards a permanent political solution to address the underlying issues that led to ethnic conflict;(6)recommends the United States explore investigations and prosecutions pursuant to the recommendations of the United Nations High Commissioner for Human Rights; and(7)urges the United States to work with the United Nations General Assembly, the United Nations Security Council, and the United Nations Human Rights Council to establish a credible and effective international mechanism for accountability for the grave crimes committed during the war in Sri Lanka.